Citation Nr: 0013389
Decision Date: 05/19/00	Archive Date: 09/08/00

DOCKET NO. 96-42 725               DATE MAY 19, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Timeliness of appeal for waiver of overpayment of pension benefits
in the amount of $5,522.00.

ATTORNEY FOR THE BOARD 

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from September 1951 to
September 1954.

This case returned to the Board from a remand dated in April 1999.
The requested development has been completed to the extent possible
and the case has been returned for appellate consideration. This
appeal originates from a decision dated in June 1996 by the
Committee on Waivers and Compromises (COWC) of the Department of
Veterans Affairs (VA) Debt Management Center, St, Paul, Minnesota.

FINDINGS OF FACT

1. In October 1990, the RO granted entitlement to nonservice-
connected pension benefits effective from May 4th, 1990.

2. The appellant submitted an income verification report in
September 1992 which indicated that he began receiving Social
Security Administration benefits in October 1991.

3. The appellant's combined annual income was found to be
$10,368.00 which exceeded the maximum annual pension rate of
$7,133.00 in effect at that time. The appellant's pension benefits
were terminated effective November 1st, 1991 which resulted in an
overpayment in the amount of $5,522.00.

4. The appellant was notified of the overpayment in August 1995 and
he did not submit a request for waiver until May 1996, over 180
days from the date of notice.

2 -

5. There is no evidence within the record of error by VA or the
postal authorities or the presence of other circumstances beyond
the appellant's control that there was a delay in the appellant's
receipt of the notification of indebtedness.

CONCLUSION OF LAW

The appellant's request for waiver of overpayment of pension
benefits in the amount of $5,522.00 was not timely. 38 U.S.C.A.
5107, 5302(a) (West 1991); 38 C.F.R. 1.9639(b)(2) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well
grounded within the meaning of 38 U.S.C.A. 5107(a). Furthermore, he
has not indicated that there any additional records of probative
value that are available and that have not already been included in
the claims folder. Accordingly, the Board finds that all relevant
evidence has been properly developed and that the duty to assist
the appellant in developing pertinent facts, as set forth by 38
U.S.C.A. 5107(a), has been satisfied.

The Board notes that 38 U.S.C.A. 5302(a) provides that a debt will
be waived if recovery of such debt would be against equity and good
conscience., so long as "...an application for relief is made
within 180 days from the date of notification of the indebtedness
... or within such longer period as ... is reasonable in a case in
which the payee demonstrates ... that such notification was not
actually received by such payee within a reasonable period after
such date ...... Similarly, the Code of Federal Regulations, at 38
C.F.R. 1.963(b)(2), provides that, generally, where a notice of
indebtedness is issued on or after April 1, 1983, "...[a] request
for waiver of [such] an indebtedness shall only be considered ...
if made within 180 days following the date [that the] notice of
indebtedness [was] issued." If, however, an individual requesting
waiver "demonstrat[es] ... that, as a result of an error by either
the Department of Veterans Affairs or the postal authorities, or
due to other

- 3 -

circumstances beyond the debtor's control, there was a delay in his
or her receipt of the notification of indebtedness beyond the time
customarily required for mailing..., the 180 day period may be
extended." In such exceptional cases, "...the 180 day period [is
to] be computed from the date of the requester's actual receipt of
the notice of indebtedness." See id.

The record shows that the appellant was notified of his
indebtedness, and of his appellate/waiver rights, by letter dated
August 15th, 1995 to the address then of record. It was not until
May 17th, 1996, more than 180 days later, that the appellant
submitted a request for waiver of his indebtedness. Because the
appellant failed to submit his request for waiver until well after
the 180-day time limit had expired, such request may be deemed
timely only if it can be demonstrated (1) that there was a delay in
the appellant's receipt of the notice of indebtedness and (2) that
any such delay resulted from VA or postal error or from other
circumstances beyond the appellant's control. While the appellant
has contended that he was not living in California at the time the
notice was sent, and that his mail was not forwarded to him in
Florida, there is no documentation within the record to establish
that he had changed his official address of record to other than
that to which the notification was sent. The record reflects that
the notice appears to have been mailed to the address of record and
was not returned as undeliverable. In view of the presumption of
administrative regularity, the Board must conclude that the notice
was timely received.

Given the lack of any indication of delay in the receipt of his
notice of indebtedness (as caused by VA error, postal error, or
otherwise), the Board is left to surmise that the appellant did, in
fact, receive notice of his indebtedness in August of 1995.
Accordingly, and because the appellant's request for waiver was not
received until May 1996, such request must be deemed untimely. 38
U.S.C.A. 5302(a); 38 C.F.R. 1.963(b)(2).

The Board notes that the appellant requested a hearing in this
case. However, he has apparently relocated his residence and has
failed to inform VA of his new address. All attempts by the RO to
schedule the appellant for the requested hearing

- 4 -

The Board notes that the appellant requested a hearing in this
case. However, he has apparently relocated his residence and has
failed to inform VA of his new address. All attempts by the RO to
schedule the appellant for the requested hearing have been
unsuccessful due to the lack of a current address. In these
circumstances, the Board concludes that the RO's efforts were
adequate to fulfill the duty to assist with respect to the
appellant's claim. 38 U.S.C.A. 5107(a) (West 1991). In this regard,
the Board further notes that while VA does have a duty to assist a
veteran in the development of his claim, that duty is not
limitless. In the normal course of events, it is the burden of the
veteran to keep the VA apprised of his whereabouts. If he does not
do so, there is no burden on the VA to "turn up heaven and earth"
to find him. Hyson v. Brown, 5 Vet. App. 262 (1993).

ORDER

The appeal is denied.

BETTINA S. CALLAWAY 
Member, Board of Veterans' Appeals

5 -


